                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - -
DAJUAN WILLIAMS, JR.,
                                                              OPINION AND ORDER
                            Plaintiff,
                                                                   18-cv-966-bbc
              v.

GARY BOUGHTON, CAPTAIN LEFFLER,
SERGEANT SNODGRASS, SERGEANT WARD and
JOHN DOES 1-3,

                            Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - -

        Pro se plaintiff DaJuan Williams, Jr. filed a civil action under 42 U.S.C. § 1983,

contending that defendants Gary Boughton, Captain Leffler, Sergeant Snodgrass and

Sergeant Ward violated his constitutional rights by denying a court-ordered visit from his

son on October 20, 2018. On February 21, 2019, I dismissed plaintiff’s complaint under

Rule 8 of the Federal Rules of Civil Procedure because his complaint did not provide enough

information to support a federal claim against defendants. I gave plaintiff an opportunity to

file an amended complaint that explained his claims more clearly, and I included a list of

specific questions that plaintiff should address in his amended complaint. Dkt. #9.

        Plaintiff has filed an amended complaint, dkt. #10, but his amended complaint

repeats the same allegations that he made in his original complaint and does not contain any

new allegations or additional explanation about why plaintiff believes his allegations state

a claim against defendants. Therefore, I am dismissing plaintiff’s complaint and closing this

case.


                                              1
                                            OPINION

       Plaintiff was incarcerated at Wisconsin Secure Program Facility in October 2018. He

alleges that on October 20, 2018, he was expecting a court-ordered visit with his son and a child

care provider. At the time, plaintiff was on “room confinement” as a result of a rule infraction.

Plaintiff asked defendant Ward about the visit, and Ward responded that because plaintiff was

on room confinement, he could not have visitors. Plaintiff told Ward the visit was court-

ordered, and Ward responded that the visitors had not arrived anyway. About a week later, on

October 28, Ward told plaintiff that the visitors had eventually arrived but the visit had been

denied because plaintiff was on room confinement. Defendants Ward and Snodgrass “signed

off” on the denial, and defendant Leffler approved their decision. Plaintiff filed an inmate

complaint. The inmate complaint examiner and Warden Boughton responded that prisoners

can have visitors when they are on room confinement and that the visit was denied in error.

       Plaintiff contends that defendants violated his rights under the First and Fourteenth

Amendments. As I explained previously, plaintiff’s allegations suggest that defendants denied

him visitation on one occasion because they believed, mistakenly, that his room confinement

restriction prohibited visits. Although unfortunate, a single visitation denial made in error is not

enough to support a claim that plaintiff was denied his right to familial association under the

First or Fourteenth Amendment a constitutional right to familial association. Cf. Zimmerman

v. Tribble, 226 F.3d 568, 573 (7th Cir. 2000) (isolated incidents of delayed mail insufficient to

state First Amendment claim).

       In his original complaint, plaintiff also alleged that defendants denied the visitation

because they had “evil intent due to the ongoing confrontation between plaintiff and prison



                                                 2
officials.” I noted that plaintiff might be attempting to raise a First Amendment retaliation

claim against defendants, and I gave plaintiff the opportunity to explain whether he thought

defendants denied the visitation for retaliatory reasons. In his amended complaint, plaintiff has

omitted his allegations relating to defendants’ motive or intent and does not include any other

allegations relevant to a potential retaliation claim. Therefore, I conclude that plaintiff is not

seeking to bring a retaliation claim against defendants.

       In his amended complaint, plaintiff also contends that defendant Boughton violated his

constitutional rights by “failing to train” Ward, Snodgrass and Leffler regarding visitation rights

for inmates with room restrictions. But plaintiff’s allegations do not state a claim against

Boughton. A person may be held liable for a constitutional violation only if he was personally

involved in the violation. This means that an official must have participated in the alleged

conduct or facilitated it. It is not enough to show that a particular defendant is the supervisor

of someone else who committed a constitutional violation. Burks v. Raemisch, 555 F.3d 592,

593-94 (7th Cir. 2009) (“Liability depends on each defendant's knowledge and actions, not on

the knowledge or actions of persons they supervise.”). For a claim based on a failure to train,

plaintiff would have to allege facts suggesting that Boughton was responsible for training the

other defendants regarding the visitation policies and that he knew that his failure to train was

likely to lead to a constitutional violation, but failed to take reasonable steps to train the

defendants anyway.     Butera v. Cottey, 285 F.3d 601, 605 (7th Cir. 2002).             Plaintiff’s

allegations do not state a claim that his constitutional rights were violated, let alone that

Boughton acted with deliberate indifference to plaintiff’s rights by failing to train the other

defendants.



                                                3
       Because plaintiffs’ allegations do not state any constitutional claim against defendants,

I will dismiss plaintiff’s amended complaint for failure to state a claim upon which relief may be

granted.




                                            ORDER

       IT IS ORDERED that plaintiff DaJuan Williams’s amended complaint is

DISMISSED for failure to state a claim upon which relief may be granted. A strike shall be

recorded in accordance with 28 U.S.C. § 1915(g). The clerk of court is directed to enter

judgment for defendants and close this case.

       Entered this 12th day of June, 2019.

                                             BY THE COURT:

                                             /s/
                                             ________________________
                                             BARBARA B. CRABB
                                             District Judge




                                                4
